In an action to recover damages, inter alia, for loss of services and companionship, the defendants other than Jeffrey Miller appeal from an order of the Supreme Court, Putnam County (Hickman, J.), dated March 26, 1992, which purportedly granted the plaintiffs’ request for a change of venue.
Ordered that the appeal is dismissed, without costs or disbursements.
By order dated March 26, 1992, the Justice presiding over this case sua sponte recused himself and noted that the plaintiffs had requested a change of venue. However, the order did not change venue. Thus, the appellants are not aggrieved by the order. In any event, in this case, the court could only change venue upon a formal motion by the plaintiffs (see, Agway, Inc. v Kervin, 188 AD2d 1076; Kelson v Nedicks Stores, 104 AD2d 315; Korman v City of New York, 89 AD2d 888). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.